
	
		III
		112th CONGRESS
		1st Session
		S. RES. 157
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Ms. Klobuchar (for
			 herself and Mr. Vitter) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 21, 2011, as
		  PowerTalk 21 Day.
	
	
		Whereas the goal of PowerTalk 21 Day is to encourage
			 parents and caregivers to embrace their important role in influencing the
			 decisions of the young people of the United States about drinking
			 alcohol;
		Whereas high school students who use alcohol or other
			 substances are 5 times more likely to drop out of school or believe good grades
			 are not important;
		Whereas teen alcohol use kills about 6,000 people each
			 year, more than all other illegal drugs combined; and
		Whereas 74 percent of kids say that their parents are
			 their primary influence when it comes to decisions about drinking alcohol: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates April
			 21, 2011, as PowerTalk 21 Day;
			(2)recognizes the
			 importance of parents talking with their teens about alcohol; and
			(3)urges all people
			 of the United States to join in the efforts to raise awareness of the
			 importance of parents and teens talking together about alcohol in order to
			 reduce the risks and dangers posed to teens and communities by underage
			 drinking.
			
